Citation Nr: 0213582	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  91-39 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1990 rating action by 
the RO that determined that the veteran had not submitted new 
and material evidence sufficient to justify reopening a claim 
of service connection which had previously been denied.  

The Board remanded the case to the RO in April 1992 for 
further development.  

In May 1993, a hearing was held before another Member of the 
Board.  

In a decision promulgated in July 1993, the Board determined 
that sufficient evidence had been submitted to reopen the 
claim, but denied the claim on the merits.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 1994, the Court 
granted a Joint Motion for Remand and vacated the July 1993 
decision of the Board.  

The Board then remanded the case in March 1995 for further 
development consistent with the Court's order.  In August 
1998, the Board again remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show the 
presence of a psychiatric disability in service or within one 
year of his separation therefrom.  

3.  The veteran's schizophrenia was initially noted several 
years after service.  

4.  The veteran is not shown to have an innocently acquired 
psychiatric disorder that developed in service.  



CONCLUSION OF LAW

The veteran's disability manifested by schizophrenia is not 
shown to be due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there was a significant change in the law while 
the case was pending at the Veterans Court with the enactment 
of the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The veteran was notified in the 
rating decision, the Statement of the Case, Supplemental 
Statements of the Case, and the Board's decision and remands 
of the evidence that was necessary for service connection to 
be granted.  

Moreover, the veteran was notified of what was needed at 
personal hearings at the RO and before a Member of the Board.  
The Board concludes that the discussions in the rating 
decision, Statement of the Case, Supplemental Statements of 
the Case, Board decision and remands, and the explanation at 
his personal hearings, informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The veteran has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records.  

The Board finds that the Statement and Supplemental 
Statements of the Case provided the veteran with adequate 
notice of what the law requires to award service connection 
for a psychiatric disorder.  

The veteran further was provided adequate notice that VA 
would help him secure evidence in support of his claim if he 
identified that evidence.  Additionally, he was provided VA 
examinations to help determine the current nature and 
etiology of his disorder.  

The Statement and Supplemental Statements of the Case and 
Board hearing also provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
service connection for a psychiatric disorder.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for psychoses is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records, including his entrance 
and separation examination reports dated in January 1967 and 
October 1969, respectively, are negative for any psychiatric 
complaints or treatment.  

The veteran was initially hospitalized at the Wade Park VA 
medical facility from December 7 to 10, 1969.  He was treated 
for tonsillitis, and there was no mention of any psychiatric 
disability.  In addition, there is no evidence that a Dr. 
Dick had treated the veteran.  

A pre-employment examination conducted on December 17, 1969, 
by Ford Motor Company includes the veteran's own written 
report of medical history and current problems.  The veteran 
denied having any nervous condition, either past or present.  
The medical examination was also negative for any psychiatric 
disorder.  

In January 1970, the veteran filed a claim for VA 
compensation benefits.  He did not mention any psychiatric 
problems.  

The veteran was hospitalized at the Brecksville VA medical 
facility from August 15 to 29, 1972.  It was noted several 
times in the medical records by way of history that that was 
the first time that the veteran had ever had psychiatric 
problems or treatment of any kind.  The admission notes 
indicated that this history came not only from the veteran, 
but also from his parents who had brought him to the hospital 
because they were worried about him.  The diagnosis was that 
of alcoholic hallucinosis.  There was no evidence that a Dr. 
Dick had treated the veteran during that time.  

The veteran was hospitalized again at the Brecksville VA 
medical facility from February to April 1977 and February to 
March 1978.  He was treated for paranoid schizophrenia by 
F.W. Dick, M.D.  

The additional VA and private medical records, including 
those from Akron General Hospital, Fallsview Psychiatric 
Hospital and Lima State Hospital, show continuous treatment 
over the years for schizophrenia.  None of those records, 
however, attribute the veteran's schizophrenia to his period 
of service.  

The veteran alleges that he received treatment at a VA 
facility (specifically, the Brecksville facility) in June 
1970 by a Dr. Dick (or Dr. Deek) for psychiatric complaints.  
VA has made exhaustive searches for any additional treatment 
records, but, with the exception of the 1969 records for 
tonsillitis, there are no VA records prior to August 1972.  

In an October 1979 report from Lima State Hospital, it was 
noted that the veteran was in a "V.A. Mental Hospital in 
'70."  

In a February 1991 statement from A.J. Rollins, M.D., it was 
reported that "we suspected [the veteran] of a mental 
disorder" at the time he was hired by the Ford Motor Company 
in October 1970.  It was noted that he had had his first 
medical leave for a neuropsychiatric condition in 1972 and 
was diagnosed as having schizophrenia in June 1973.  

A field examiner confirmed that the hand-written statement 
was from Dr. Rollins; however, the information contained in 
the statement was based on Dr. Rollins' review of company 
records, already in the claims folder, and Dr. Rollins had 
never actually examined the veteran himself.  At a May 1993 
Board hearing, the veteran testified that he had sought out 
Dr. Rollins and asked him to review his employment records 
and write a statement indicating that "he suspected me with 
a psychological condition when I first started" working 
there.  

In August 1997 a VA psychiatric examination was conducted.  
The examiner reviewed the entire record.  The diagnosis was 
that of schizophrenia, paranoid type.  The examiner noted 
that the veteran alleged that he had had a nervous breakdown 
in 1970 and was treated by VA.  The examiner pointed out, 
however, that there was no evidence that the veteran ever 
received treatment for a psychiatric disorder by VA in 1970 
or 1971.  

In September 2000, another VA examination was conducted.  The 
examiner pointed out that the first documented evidence of a 
chronic psychiatric disorder was in August 1972.  He noted 
the veteran's contention that he had been treated for a 
psychiatric disorder in Brecksville VA hospital in 1970 by a 
"Dr. Deek."  The examiner diagnosed the veteran as having 
schizophrenia and stated that, if records verified that the 
veteran was treated by a Dr. Deek in 1970, then one might 
very well accept the veteran's claim of being treated for 
psychosis before November 1970.  

It is clear that the veteran currently suffers from paranoid 
schizophrenia; however, there is no competent evidence of any 
psychiatric disability during service.  Further, there is no 
evidence corroborating the veteran's assertions that he was 
treated for a psychiatric disorder during the one-year period 
following his discharge from service as he has described.  

The veteran's contention that he received treatment from a 
Dr. Dick at the Brecksville VA medical facility is not 
supported by the record.  Indeed, it appears that the 
veteran's memory is unreliable in this regard.  Dr. Dick did 
treat the veteran at Brecksville, but not until the late 
1970s.  The first evidence of psychiatric disability was in 
August 1972, over two years after the veteran's discharge 
from service.  

The Board agrees with the September 2000 VA examiner's 
statement that, if records verified that the veteran was 
treated in 1970, then one might very well accept the 
veteran's claim of being treated for psychosis before 
November 1970.  

Indeed, that is precisely the reason the RO was requested to 
undertake extensive development in this case.  Unfortunately, 
the evidence indicates that the veteran did not receive any 
psychiatric treatment until August 1972.  

In the absence of corroborating evidence of psychiatric 
disability in service or for several years thereafter, the 
Board finds that the preponderance of the evidence is against 
the claim.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

